DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 01/03/2022 with respect to claims 1-20 have been fully considered but they are not persuasive.
The Applicant presented argument that nothing in the asserted combination of Stewart and Chun teaches or suggests "wherein the central unit is configured to mitigate interference using dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of receiver bands among the plurality of remote units" as recited in amended claim 1. (REMARKS, Page 9 Paragraph 4).
Applicant further presented argument that cited portions of Chun (FIG. 8 and paragraphs [0014]-[0015]) appears to suggest that the allocation of frequency resources to the distributed antennas is dynamic. However, the Applicant presented argument that these cited portions of Chun clearly do not include a central unit coupled to the base station as claimed. Instead, the cited portions of Chun describe a base station that uses distributed antennas coupled to the base station rather than a central unit coupled to the base station. See FIG. 8 and paragraphs [0014]-[0015] and [0103] of Chun. (REMARKS Page 10 Paragraph 3).


The Examiner also notes that the Applicant recognizes that cited portions of Chun (FIG. 8 and paragraphs [0014]-[0015]) appears to suggest that the allocation of frequency resources to the distributed antennas is dynamic.
With respect to Applicant’s argument that the amended claim 1 requires a “central unit” not a base station, the Examiner refers to the Supreme Court’s decision cited in MPEP 2142 and presented above that the function of the “central unit” is being done by the “base station” in Chun, as also recognized by the Applicant, and since the functions are equivalent, the base station of Chun is an obvious representation of the “central unit”, referred in MPEP 2142. Further, even if we import definition from the specification, which we should not as stated in MPEP 2111.01.II, that the “central unit” is a separate functional box from a base station as shown in Specification Fig. 1 of the 
Accordingly, Chun (FIG. 8 and paragraphs [0014]-[0015]) teaches “wherein the central unit is configured to mitigate interference using dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of receiver bands among the plurality of remote units" as recited in amended claim 1.
Therefore, Stewart and Chun teach all elements of amended claim 1, similarly of amended claim 14.
Therefore claims 1 and 14 and corresponding dependent claims 2-13 and 15-20 are rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 8, 10, 14, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (US20120329523, of IDS, hereinafter ‘STEWART’) in view of  Chun et al. (US20130028218, of record, hereinafter ‘CHUN’).
Regarding claim 1, STEWART teaches a distributed antenna system (Fig. 1, Para [0009] antenna system (DAS) 100), comprising:
a central unit configured to be coupled to a base station (Fig. 1, Para [0015] The host unit 106 (central unit) is communicatively coupled to the one or more base stations 102), wherein the central unit is configured to receive downlink signals from the base station (Para [0019] downstream RF signals transmitted by the base station 102 (also referred to here as "downstream RF signals") are received at the host unit 106), wherein the central unit is configured to support a plurality of transmission bands and a plurality of receiver bands (Para [0012-0013] the DAS 100 is configured to distribute wireless communications that use frequency division duplexing to implement the logical bi-directional RF bands, each of the bi-directional radio frequency bands distributed by the DAS 100 includes a separate radio frequency band for each of two directions of communications. One direction of communication is from the base station 102 to a wireless device 104 (via Host Unit 106 in Fig. 1) and is referred to here as the "downstream" or "downlink" direction. The other direction of communication is from the wireless device 104 to the base station 102 (via Host Unit 106 in Fig. 1), the "upstream" or "uplink" direction. (Para [0016]) the host unit 106 is communicatively coupled to each remote antenna units 108 over a transport 
a plurality of remote units configured to communicate wireless signals in a coverage area of the distributed antenna system (Fig. 1, Para [0014] the DAS 100 includes a host unit 106 and one or more remote antenna units 108. (Para [0018]) Each remote antenna unit 108 includes or is coupled to at least one antenna 112 via which the remote antenna unit 108 receives and radiates radio frequency signals), wherein the plurality of remote units are communicatively coupled to the central unit and located remotely from the central unit (Fig. 1, Para [0014] The DAS 100 shown in FIG. 1 uses one host unit 106 and three remote antenna units 108. (Para [0016]) the host unit 106 is communicatively coupled to each remote antenna units 108 over a transport communication medium or media); and
wherein the distributed antenna system is configured to mitigate interference among the plurality of remote units (Fig. 4, Para [0055-0056] the self-interference and distortion suppression performed by the processing unit 208, in combination with the isolation provided by the arrangement of the transmit and receive antennas 112-TX and 112-RX. Shown in FIG. 4, to reduce the likelihood that out-of-band power from the transmitted downstream RF signals inundate the components in the upstream signal branches 206, each upstream signal branch 206 includes a band-rejection filter (BRF) 402 that rejects the frequency bands associated with the downstream RF signals transmitted by the remote antenna unit 400).
STEWART does not explicitly disclose wherein the central unit is configured to mitigate interference using dynamic allocation of at least one of the plurality of 
In an analogous art, CHUN teaches wherein the central unit is configured to mitigate interference using dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of receiver bands among the plurality of remote units (Para [0014-0015]: identifying a specific DA (distributed antenna) or DA group associated with the user equipment among distributed antennas (DAs) or DA groups; allocating a resource to the specific DA or DA group; includes permutation of, at least one of procedures of subband partitioning, miniband permutation, frequency partitioning, contiguous resource unit (CRU)/distributed resource unit (DRU) allocation, subcarrier permutation.., generation of minimum A-MAP logical resource unit (MLRU), and LRU mapping. (Fig. 7, BS (central unit), S702, Para [0093]) the base station (the central unit), based on the frequency resource allocation scheme for reducing inter-antenna interference (mitigating interference among the plurality of remote units), can transmit frequency resource allocation information to the user equipment that enters the cell zone. (Para [0097-0099]) based on signal measurement and feedback from UE, the base station can determine (dynamically, obvious) and transmits DAS control information includes system configuration information, antenna resource allocation information, or frequency resource allocation information (S702). See also Para [0056] includes to reduce interference, scheme of multiplexing a radio resource include a frequency division multiplexing (FDM); and Fig. 8, intra-cell frequency resource is distributed dynamically among localized and distributed groups (DA groups)).  
 to the system of DAS of STEWART in order to take the advantage of a method for transmitting and receiving a signal in a distributed antenna system, in which interference that may occur in each node in a multi-node system is reduced, and a frequency resource zone is divided per node to increase throughput of a downlink (CHUN: Para [0006]).
 
Regarding claim 2, STEWART does not explicitly disclose wherein the distributed antenna system is configured to mitigate interference using dynamic allocation of the plurality of transmission bands and the plurality of receiver bands among the plurality of remote units.  
CHUN teaches wherein the distributed antenna system is configured to mitigate interference using dynamic allocation of the plurality of transmission bands and the plurality of receiver bands among the plurality of remote units (Para [0014-0015]: identifying a specific DA (distributed antenna) or DA group associated with the user equipment among distributed antennas (DAs) or DA groups; allocating a resource to the specific DA or DA group; includes permutation of, at least one of procedures of subband partitioning, miniband permutation, frequency partitioning, contiguous resource unit (CRU)/distributed resource unit (DRU) allocation, subcarrier permutation.., generation of minimum A-MAP logical resource unit (MLRU), and LRU mapping. (Fig. 7, S702, Para [0093]) the base station, based on the frequency resource allocation scheme for reducing inter-antenna interference (mitigating 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the frequency partitioning for DAS of CHUN to the system of DAS of STEWART in order to take the advantage of a method for transmitting and receiving a signal in a distributed antenna system, in which interference that may occur in each node in a multi-node system is reduced, and a frequency resource zone is divided per node to increase throughput of a downlink (CHUN: Para [0006]).
  
Regarding claim 4, STEWART teaches wherein a source of the interference is internal to the distributed antenna system (Fig. 4, Para [0055-0056] the self-interference and distortion suppression performed by the processing unit 208, in combination with the isolation provided by the arrangement of the transmit and receive antennas 112-TX and 112-RX. Shown in FIG. 4, to reduce the likelihood that out-of-band power from the transmitted downstream RF signals inundate the components in 
STEWART does not explicitly disclose (mitigate interference using dynamic allocation of transmission bands and/or receiver bands) wherein a source of the interference is internal to the distributed antenna system.
CHUN teaches (mitigate interference using dynamic allocation of transmission bands and/or receiver bands) wherein a source of the interference is internal to the distributed antenna system (Para [0075] a frequency resource(s) for a plurality of DAs located in each sector is allocated not to be the same as the frequency subband used by CA located in the same sector. For example, if the frequency band used by the CA of the first sector is F1, the DAs located in the first sector use any one of the other frequency subbands F2 and F3. At this time, in order to reduce interference between neighboring DAs, resource allocation can be performed in such a manner that the neighboring DAs DA1, DA2 and DA3 located in the first sector use F1, F2 and F3, respectively as illustrated in FIG. 4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the frequency partitioning for DAS of CHUN to the system of DAS of STEWART in order to take the advantage of a method for transmitting and receiving a signal in a distributed antenna system, in which interference that may occur in each node in a multi-node system is reduced, and a frequency resource zone is divided per node to increase throughput of a downlink (CHUN: Para [0006]).

Regarding claim 5, the combination of STEWART and CHUN, specifically STEWART teaches wherein the source of the interference is a first remote unit of the plurality of remote units (Fig. 4, Para [0055-0056] the self-interference and distortion suppression performed by the processing unit 208, in combination with the isolation provided by the arrangement of the transmit and receive antennas 112-TX and 112-RX. Shown in FIG. 4, to reduce the likelihood that out-of-band power from the transmitted downstream RF signals inundate the components in the upstream signal branches 206, each upstream signal branch 206 includes a band-rejection filter (BRF) 402 that rejects the frequency bands associated with the downstream RF signals transmitted by the remote antenna unit 400. See Fig. 5, Para [0058] where the transmitted signal from a first transmit antenna 112-TX mixes with the signals transmitted by a second transmit antenna 112-TX to result in undesirable interference components).  

Regarding claim 8, STEWART does not explicitly disclose wherein the dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of receiver bands among the plurality of remote units is based on one or more statistics associated with the distributed antenna system. 
CHUN teaches wherein the dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of receiver bands among the plurality of remote units is based on one or more statistics associated with the distributed antenna system (Fig. 7, Para [0096-0098] The base 

 Regarding claim 10, STEWART does not explicitly disclose wherein the dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of receiver bands among the plurality of remote units is automatic adjusted based on performance or usage.
CHUN teaches wherein the dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of receiver bands among the plurality of remote units is automatic adjusted based on performance or usage (Fig. 7, [0096-0098] The base station measures an uplink signal, such as data and pilot, which is transmitted from the user equipment, and determines DA or DA group useful for the corresponding user equipment through the measured result. The useful DA or DA group can be used to refer to the user 

Regarding claim 14, STEWART teaches a method, comprising:
transmitting, by a central unit of a distributed antenna system, downlink signals to a plurality of remote units of the distributed antenna system (Fig. 1, Para [0012-0013] the DAS 100 is configured to distribute wireless communications that use frequency division duplexing to implement the logical bi-directional RF bands, each of the bi-directional radio frequency bands distributed by the DAS 100 includes a separate radio frequency band for each of two directions of communications. One direction of communication is from the base station 102 to a wireless device 104 (via Host Unit 106 in Fig. 1) and is referred to here as the "downstream" or "downlink" direction. (Para [0015]) The host unit 106 (central unit) is communicatively coupled to , wherein the central unit is configured to support a plurality of transmission bands and a plurality of receiver bands (Fig. 1, Para [0012-0013] the DAS 100 is configured to distribute wireless communications that use frequency division duplexing to implement the logical bi-directional RF bands, each of the bi-directional radio frequency bands distributed by the DAS 100 includes a separate radio frequency band for each of two directions of communications. One direction of communication is from the base station 102 to a wireless device 104 (via Host Unit 106 in Fig. 1) and is referred to here as the "downstream" or "downlink" direction. The other direction of communication is from the wireless device 104 to the base station 102 (via Host Unit 106 in Fig. 1), the "upstream" or "uplink" direction. (Para [0016]) the host unit 106 is communicatively coupled to each remote antenna units 108 over a transport communication medium or media, communicate both downstream and upstream signals);
transmitting, by the plurality of remote units of the distributed antenna system, the downlink signals to one or more coverage areas of the distributed antenna system (Fig. 1, Para [0014] the DAS 100 includes a host unit 106 and one or more remote antenna units 108. (Para [0018]) Each remote antenna unit 108 includes or is coupled to at least one antenna 112 via which the remote antenna unit 108 receives and radiates radio frequency signals);
receiving, at the central unit, uplink signals transmitted by user equipment devices from the plurality of remote units of the distributed antenna system (Fig. ;
mitigating interference among the plurality of remote units (Fig. 4, Para [0055-0056] the self-interference and distortion suppression performed by the processing unit 208, in combination with the isolation provided by the arrangement of the transmit and receive antennas 112-TX and 112-RX. Shown in FIG. 4, to reduce the likelihood that out-of-band power from the transmitted downstream RF signals inundate the components in the upstream signal branches 206, each upstream signal branch 206 includes a band-rejection filter (BRF) 402 that rejects the frequency bands associated with the downstream RF signals transmitted by the remote antenna unit 400).
STEWART does not explicitly disclose mitigating, by the central unit, interference using dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of receiver bands among the plurality of remote units.  
CHUN teaches mitigating, by the central unit, interference using dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of receiver bands among the plurality of remote units (Para [0014-0015]: identifying a specific DA (distributed antenna) or DA group associated with the user equipment among distributed antennas (DAs) or DA groups; allocating a resource to the specific DA or DA group; includes permutation of, at least one of procedures of subband partitioning, miniband permutation, frequency partitioning, contiguous resource unit (CRU)/distributed resource unit (DRU) allocation, subcarrier permutation.., generation of minimum A-MAP logical resource unit (MLRU), and LRU mapping. (Fig. 7, BS (central unit), S702, Para [0093]) the base station (the central unit), based on the frequency resource allocation scheme for reducing inter-antenna interference (mitigating interference among the plurality of remote units), can transmit frequency resource allocation information to the user equipment that enters the cell zone. (Para [0097-0099]) based on signal measurement and feedback from UE, the base station can determine (dynamically, obvious) and transmits DAS control information includes system configuration information, antenna resource allocation information, or frequency resource allocation information (S702). See also Para [0056] includes to reduce interference, scheme of multiplexing a radio resource include a frequency division multiplexing (FDM); and Fig. 8, intra-cell frequency resource is distributed dynamically among localized and distributed groups (DA groups)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the frequency partitioning for  to the system of DAS of STEWART in order to take the advantage of a method for transmitting and receiving a signal in a distributed antenna system, in which interference that may occur in each node in a multi-node system is reduced, and a frequency resource zone is divided per node to increase throughput of a downlink (CHUN: Para [0006]).

Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 8.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 10.

Regarding claim 19, STEWART teaches mitigating interference that is internal to the distributed antenna system (Fig. 4, Para [0055-0056] the self-interference and distortion suppression performed by the processing unit 208, in combination with the isolation provided by the arrangement of the transmit and receive antennas 112-TX and 112-RX. Shown in FIG. 4, to reduce the likelihood that out-of-band power from the transmitted downstream RF signals inundate the components in the upstream signal branches 206, each upstream signal branch 206 includes a band-rejection filter (BRF) 402 that rejects the frequency bands associated with the downstream RF signals transmitted by the remote antenna unit 400).
STEWART does not explicitly disclose wherein mitigating interference using dynamic allocation of at least one of the plurality of transmission bands and/or at least 
CHUN teaches wherein mitigating interference using dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of receiver bands among the plurality of remote units includes mitigating interference that is internal to the distributed antenna system (Para [0075] a frequency resource(s) for a plurality of DAs located in each sector is allocated not to be the same as the frequency subband used by CA located in the same sector. For example, if the frequency band used by the CA of the first sector is F1, the DAs located in the first sector use any one of the other frequency subbands F2 and F3. At this time, in order to reduce interference between neighboring DAs, resource allocation can be performed in such a manner that the neighboring DAs DA1, DA2 and DA3 located in the first sector use F1, F2 and F3, respectively as illustrated in FIG. 4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the frequency partitioning for DAS of CHUN to the system of DAS of STEWART in order to take the advantage of a method for transmitting and receiving a signal in a distributed antenna system, in which interference that may occur in each node in a multi-node system is reduced, and a frequency resource zone is divided per node to increase throughput of a downlink (CHUN: Para [0006]).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (US20120329523, of IDS, hereinafter ‘STEWART’) in view of  Chun et al. (US20130028218, of record, hereinafter ‘CHUN’) and with further in view of Haseba et al. (US20090042512, of record, hereinafter ‘HASEBA’).
Regarding claim 3, the combination of STEWART and CHUN do not explicitly disclose wherein the dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of 21Attorney Docket 2680 US C2/100.1468US03 receiver bands among the plurality of remote units is based on propagation delay of the bands.  
In an analogous art, HASEBA teaches wherein the dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of 21Attorney Docket 2680 US C2/100.1468US03 receiver bands among the plurality of remote units is based on propagation delay of the bands (Para [0024] setting the assigned frequency block as the cell edge frequency block that is to be dynamically assigned at the edge of the cell (Fig. 6, Para [0067-0077] ) FIG. 6 is a flowchart for describing the inter-cell interference reduction method in base station 100-1 shown in FIG. 5 in the mobile communication system shown in FIG. 4. The flowchart describes allocation of frequency block based on measured propagation delay with respect to position of terminals or base station coverage area (similar to remote unit coverage area). See also Fig. 1, Fig. 3, Para [0013] showing frequency partitioning and assignment according to coverage area similar to CHUN Fig. 4, Para [0074]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the propagation delay based frequency band partitioning and assignment technique of HASEBA to the system of DAS of STEWART and CHUN in order to take the advantage of a method for improving HASEBA: Para [0001]).

Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 3.

Claims 6-7, 9, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (US20120329523, of IDS, hereinafter ‘STEWART’) in view of  Chun et al. (US20130028218, of record, hereinafter ‘CHUN’) and with further in view of Hejazi et al. (US20140233468, of record, hereinafter ‘HEJAZI’).
Regarding claim 6, the combination of STEWART and CHUN do not explicitly disclose wherein a source of the interference is external to the distributed antenna system.
In an analogous art, HEJAZI teaches wherein a source of the interference is external to the distributed antenna system (Para [0033] To mitigate inter-cell interference, proposed Distributed Antenna System and Soft Frequency Reuse (DAS-SFR), the antennas are distributed in a hexagonal cell such that the central antenna is responsible for serving a special area using multiple frequency bands (e.g., all of the frequency bands) while the remaining antennas utilize only a subset of the frequency bands based on a frequency reuse factor. (Para [0036])  Users located at the cell edge largely suffer from co-channel interference (CCI) or inter-cell interference from base stations (BS) of neighboring cells).
HEJAZI: Para [0032-0033]).

Regarding claim 7, the combination of STEWART and CHUN do not explicitly disclose wherein the source of the interference is a base station not connected to the distributed antenna system and outside the coverage area of the distributed antenna system.
HEJAZI teaches wherein the source of the interference is a base station not connected to the distributed antenna system and outside the coverage area of the distributed antenna system (Para [0036]:  Users located at the cell edge largely suffer from co-channel interference (CCI) or inter-cell interference from base stations (BS) of neighboring cells).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the DAS-SFR technique of HEJAZI to the system of DAS of STEWART and CHUN in order to take the advantage of a method for improving cell edge user's throughput when the system has full spectral efficiency and reducing inter-cell interference in a multi-cell environment for users near the cell boundaries (HEJAZI: Para [0032-0033]).

claim 9, the combination of STEWART and CHUN do not explicitly disclose wherein the dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of 22Attorney Docket 2680 US C2/100.1468US03 receiver bands among the plurality of remote units is based on user equipment device congestion in the coverage area of the distributed antenna system.
HEJAZI teaches wherein the dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of 22Attorney Docket 2680 US C2/100.1468US03 receiver bands among the plurality of remote units is based on user equipment device congestion in the coverage area of the distributed antenna system (Para [0033] To mitigate inter-cell interference, proposed Distributed Antenna System and Soft Frequency Reuse (DAS-SFR), the antennas are distributed in a hexagonal cell such that the central antenna is responsible for serving a special area using multiple frequency bands (e.g., all of the frequency bands) while the remaining antennas utilize only a subset of the frequency bands based on a frequency reuse factor. (Fig. 6, Para [0105]) As α (inside cell coverage, see [0094]) increases, non-edge users' (non-edge DAS-SFR Scenario 3 in Fig. 6) throughput decreases, due to the fact that the total constant number of F2 and F3 RBs should be assigned to more number of users (dynamic allocation of RBs per user is based on user equipment device congestion in the coverage area of the distributed antenna system) accordingly).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the DAS-SFR technique of HEJAZI to the system of DAS of STEWART and CHUN in order to take the advantage of a method for improving cell edge user's throughput when the system has full spectral HEJAZI: Para [0032-0033]).

Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 9.

Regarding claim 20, STEWART does not explicitly disclose wherein mitigating interference using dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of receiver bands among the plurality of remote units includes mitigating interference that is external to the distributed antenna system.
In an analogous art, CHUN teaches mitigating interference using dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of receiver bands among the plurality of remote units (Para [0014-0015]: identifying a specific DA (distributed antenna) or DA group associated with the user equipment among distributed antennas (DAs) or DA groups; allocating a resource to the specific DA or DA group; includes permutation of, at least one of procedures of subband partitioning, miniband permutation, frequency partitioning, contiguous resource unit (CRU)/distributed resource unit (DRU) allocation, subcarrier permutation.., generation of minimum A-MAP logical resource unit (MLRU), and LRU mapping. (Fig. 7, S702, Para [0093]) the base station, based on the frequency resource allocation scheme for reducing inter-antenna interference (mitigating interference among the plurality of remote units), can transmit frequency resource allocation information to the user equipment that enters the cell zone. (Para [0097-0099]) based on signal 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the frequency partitioning for DAS of CHUN to the system of DAS of STEWART in order to take the advantage of a method for transmitting and receiving a signal in a distributed antenna system, in which interference that may occur in each node in a multi-node system is reduced, and a frequency resource zone is divided per node to increase throughput of a downlink (CHUN: Para [0006]).
The combination of STEWART and CHUN do not explicitly disclose wherein mitigating interference using dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of receiver bands among the plurality of remote units includes mitigating interference that is external to the distributed antenna system.
In an analogous art, HEJAZI teaches wherein mitigating interference using dynamic allocation of at least one of the plurality of transmission bands and/or at least one of the plurality of receiver bands among the plurality of remote units includes mitigating interference that is external to the distributed antenna system 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the DAS-SFR technique of HEJAZI to the system of DAS of STEWART and CHUN in order to take the advantage of a method for improving cell edge user's throughput when the system has full spectral efficiency and reducing inter-cell interference in a multi-cell environment for users near the cell boundaries (HEJAZI: Para [0032-0033]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (US20120329523, of IDS, hereinafter ‘STEWART’) in view of  Chun et al. (US20130028218, of record, hereinafter ‘CHUN’) and with further in view of Lemson et al. (US20150358054, of record, hereinafter ‘LEMSON’).
claim 11, the combination of STEWART and CHUN do not explicitly disclose wherein at least one remote unit of the plurality of remote units is configured to support fewer transmission bands of the plurality of transmission bands than receiver bands of the plurality of receiver bands.
In an analogous art, LEMSON  teaches wherein at least one remote unit of the plurality of remote units is configured to support fewer transmission bands of the plurality of transmission bands than receiver bands of the plurality of receiver bands (Fig. 3, Para [0052] FIG. 3 is a block diagram showing a quad-band Digital Access Unit. The DAU has an RF base station interface (typically to four sectors). The DAU is equipped with four Tx/Rx RF ports, two for 850 MHz and two for 1900 MHz. The downlink functions have been disabled (note gray coloring of DNC2 310, ADC 314 and DNC3 311 and ADC 315) on one of the 850 MHz ports and on one of the 1900 MHz ports (shown in Fig. 3, available DL bands 1x (869-894) MHz + 1x(1930-1996) MHz). Therefore, there are four uplink RF output ports, two for 850 MHz and two for 1900 MHz (shown in Fig. 3, available UL bands 2x (824-849) MHz + 2x(1850-1915) MHz). On the optical interface side, the DAU is connected to multiple RRUs (indicating at least one RRU to support fewer transmission bands than receiver bands) in a start or star/daisy chain network, via six optical fiber interfaces).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of DAS of LEMSON to the system of DAS of STEWART and CHUN in order to take the advantage of a method for enhanced system performance which include reducing the mobile LEMSON: Para [0004]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (US20120329523, of IDS, hereinafter ‘STEWART’) in view of  Chun et al. (US20130028218, of record, hereinafter ‘CHUN’) and with further in view of Negus, Kevin J. (US8311023, of record, hereinafter ‘NEGUS’).
Regarding claim 12, the combination of STEWART and CHUN do not explicitly disclose wherein at least one remote unit of the plurality of remote units is configured to only transmit wireless signals in the coverage area.
In an analogous art, NEGUS teaches wherein at least one remote unit of the plurality of remote units is configured to only transmit wireless signals in the coverage area (Fig. 10, Col 19 Lines 54-57: In FIG. 10, the IBR Antenna Array 648 includes an IBR RF Switch Fabric 1012 (Central Unit), RF interconnections 1004, a set of Front-ends 1008 (Remote Units) and the directive gain antennas 652. (Fig. 10-12, Col 20 Lines 17-21) for embodiments with antenna arrays where some antenna elements are used only for transmit or only for receive, then certain Front-ends (not shown) may include only the transmit (at least one remote unit of the plurality of remote units is configured to only transmit wireless signals) or only the receive paths of FIGS. 11 and 12 as appropriate (in coverage area is obvious)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of transmit or receive only front-end for directive antenna of NEGUS to the remote unit of the system NEGUS: Col 2 Lines 14-17).

Regarding claim 13, the combination of STEWART and CHUN do not explicitly disclose wherein at least one remote unit of the plurality of remote units is configured to only receive wireless signals from the coverage area.
In an analogous art, NEGUS teaches wherein at least one remote unit of the plurality of remote units is configured to only receive wireless signals from the coverage area (Fig. 10, Col 19 Lines 54-57: In FIG. 10, the IBR Antenna Array 648 includes an IBR RF Switch Fabric 1012 (Central Unit), RF interconnections 1004, a set of Front-ends 1008 (Remote Units) and the directive gain antennas 652. (Fig. 10-12, Col 20 Lines 17-21) for embodiments with antenna arrays where some antenna elements are used only for transmit or only for receive, then certain Front-ends (not shown) may include only the transmit (at least one remote unit of the plurality of remote units is configured to only transmit wireless signals) or only the receive paths of FIGS. 11 and 12 as appropriate.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of transmit or receive only front-end for directive antenna of NEGUS to the remote unit of the system of DAS of STEWART and CHUN in order to take the advantage of a method for mitigating unwanted multipath self-interference such that high data rate, long range and low latency can be achieved (NEGUS: Col 2 Lines 14-17).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US 20150341803 A1), describing METHOD FOR MEASURING SUBBAND IN WIRELESS COMMUNICATION SYSTEM, AND APPARATUS THEREFOR
Shapira; Joseph (US 6640111 B1), describing Cellular Communications Systems

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Examiner, Art Unit 2413